Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

3. 	Claims 19 – 20, 23 – 25, 32 – 33, and 36 - 37 are provisionally rejected on the ground of non-statutory double patenting over claims 1 and 3 of US Patent Number 8934459 B2 in view of US Patent Number 10477493 B2.

	Regarding claim 19, Marinier-8934459 discloses the features comprising:
	a wireless transmit/receive unit (WTRU), comprising: 
 	a memory; and 
a processor [Marinier-8934459: claim 1, line 2], the processor configured at least to: 
determine a first set of uplink (UL) component carriers and a second set of UL component carriers, the first set of UL component carriers being associated with a first common Timing Advance (TA) and the second set of UL component carriers being associated with a second common TA [Marinier-8934459: claim 1, lines 5 – 10; at least two configured uplink component carrier sets (i.e. first set of UL component carriers and a second set of UL component carriers; furthermore, each set has a corresponding common/same timing advance], 
the first set of UL component carriers being associated with a first downlink component carrier that is used as a first timing reference and the second set of UL component carriers being associated with a second downlink component carrier as a second timing reference [Marinier-8934459: claim 1, lines 11 – 14; each UL set has a corresponding downlink carrier as a downlink timing reference]; 
receive a first command that indicates a first TA value [Marinier-8934459: claim 1, lines15 – 16; UE receives signal/command including a first TA value and a second TA value]; 
determine that the first command is for the first set of UL component carriers [Marinier-8934459: claim 1, lines 20 – 21; UE determines at least one uplink carrier within one of the UL CC sets (e.g. each uplink carrier within a first UL CC set]; and
send a transmission using a UL component carrier comprised in the first set of UL component carriers from the first set of UL component carriers in accordance with the first TA value  [Marinier-8934459: claims 1 - 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)]. 

However, Marinier-8934459 does not explicitly disclose the features comprising:
receive a first command comprising a first TA value and a first group index; 
determine that the first command is for the first set of UL component carriers based on the first group index.

Marinier-10477493 discloses a maintaining time alignment with multiple uplink carriers comprising the features:
receive a first command that indicates a first TA value and a first group index [Marinier-10477493: claim 1, lines 4 – 10 & lines 14  - 15; each UL CC set is associated 
determine that the first command is for the first set of UL component carriers based on the first group index [Marinier-10477493: claim 1, lines 4 – 10 & lines 14 - 15; each UL CC set is associated with a respective group index and each CC within the UL set operate with a common TA; the UE may receive a signal/command for the TA value].

Regarding claim 20, Marinier-8934459 further discloses the features
the WTRU of claim 19, wherein the transmission is a first transmission [Marinier-8934459: claim 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)], 
wherein the UL component carrier is a first UL component carrier [Marinier-8934459: claim 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)], and
wherein the processor is further configured to: 
receive a second command that indicates a second TA value [Marinier-8934459: claim 1, lines15 – 16; UE receives signal/command including a TA value and a second TA value; it is considered that the base station may send separate signal/command to the UE for each UL CC set]; 
determine that the second command is for the second set of UL component carriers [Marinier-8934459: claim 1, lines 20 – 21; UE determines at least one uplink carrier within one of the UL CC sets (e.g. each uplink carrier within a first UL CC set; it is 
send a second transmission using a second UL component carrier comprised in the first set of UL component carriers [Marinier-8934459: claims 1 - 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)]. 

	Regarding claim 23, Marinier-8934459 discloses all claimed features above. However, 8934459 does not explicitly disclose the features comprising:
the WTRU of claim 19, wherein the processor is further configured to: 
release secondary cell (SCell) configurations associated with the first set of UL component carriers and the second set of UL component carriers when the first set of UL component carriers includes a primary cell (PCell) and a duration of time has expired for the first set of UL component carriers.
Marinier-10477493 discloses the features comprising:
release secondary cell (SCell) configurations associated with the first set of UL component carriers and the second set of UL component carriers when the first set of UL component carriers includes a primary cell (PCell) and a duration of time has expired for the first set of UL component carriers [Marinier-10477493: claim 1, lines 21 – 29]. 

Regarding claim 24, Marinier-8934459 discloses all claimed features above. However, 8934459 does not explicitly disclose the features comprising:
the WTRU of claim 19, wherein the processor is further configured to: 
release secondary cell (SCell) configurations for the first set of UL component carriers when a duration of time has expired for the first set of UL component carriers.
Marinier-10477493 discloses the features comprising:
the WTRU of claim 19, wherein the processor is further configured to: 
release secondary cell (SCell) configurations for the first set of UL component carriers when a duration of time has expired for the first set of UL component carriers [Marinier-10477493: claim 1, lines 21 – 29]. 
. 
	Regarding claim 32, Marinier-8934459 discloses the features comprising:
	a method implemented in a wireless transmit/receive unit (WTRU), the method comprising:
determining, by the WTRU, a first set of uplink (UL) component carriers and a second set of UL component carriers, the first set of UL component carriers being associated with a first common Timing Advance (TA) and the second set of UL component carriers being associated with a second common TA [Marinier-8934459: claim 1, lines 5 – 10; at least two configured uplink component carrier sets (i.e. first set of UL component carriers and a second set of UL component carriers; furthermore, each set has a corresponding common/same timing advance], 
the first set of UL component carriers being associated with a first downlink component carrier that is used as a first timing reference and the second set of UL component carriers being associated with a second downlink component carrier that is being used as a second timing reference [Marinier-8934459: claim 1, lines 11 – 14; each UL set has a corresponding downlink carrier as a downlink timing reference]; 
receiving, by the WTRU, a first command that indicates a first TA value [Marinier-8934459: claim 1, lines15 – 16; UE receives signal/command including a first TA value and a second TA value]; 
determining, by the WTRU, that the first command is for the first set of UL component carriers [Marinier-8934459: claim 1, lines 20 – 21; UE determines at least one uplink carrier within one of the UL CC sets (e.g. each uplink carrier within a first UL CC set]; 
sending, by the WTRU, a transmission using a UL component carrier from the first set of UL component carriers in accordance with the first TA value [Marinier-8934459: claims 1 - 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)]. 

However, Marinier-8934459 does not explicitly disclose the features comprising:
receiving a first command that indicates a first TA value and a first group index; 
determining that the first command is for the first set of UL component carriers based on the first group index.

Marinier-10477493 discloses a maintaining time alignment with multiple uplink carriers comprising the features:
receiving a first command that indicates a first TA value and a first group index [Marinier-10477493: claim 1, lines 4 – 10 & lines 14  - 15; each UL CC set is associated with a respective group index and each CC within the UL set operate with a common TA; the UE may receive a signal/command for the TA value]; 
determining that the first command is for the first set of UL component carriers based on the first group index [Marinier-10477493: claim 1, lines 4 – 10 & lines 14 - 15; each UL CC set is associated with a respective group index and each CC within the UL set operate with a common TA; the UE may receive a signal/command for the TA value].

Regarding claim 33, Marinier-8934459 further discloses the features
the method of claim 32, wherein the transmission is a first transmission [Marinier-8934459: claims 1 - 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)], 
wherein the UL component carrier is a first UL component carrier [Marinier-8934459: claims 1 -  3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)], and
wherein the method further comprise: 
receiving, by the WTRU, a second command comprising a second TA value [Marinier-8934459: claim 1, lines15 – 16; UE receives signal/command including a TA value and a second TA value; it is considered that the base station may send separate signal/command to the UE for each UL CC set]; 
determining, by the WTRU, that the second command is for the second set of UL component carriers [Marinier-8934459: claim 1, lines 20 – 21; UE determines at least one uplink carrier within one of the UL CC sets (e.g. each uplink carrier within a first UL CC set; it is considered that the base station may send separate signal/command to the UE for each UL CC set]; 
sending, by the WTRU, a second transmission using a second UL component carrier comprised from second set of UL component carriers [Marinier-8934459: claim 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)]. 

	Regarding claim 36, Marinier-8934459 discloses all claimed features above. However, 8934459 does not explicitly disclose the features comprising:
the method of claim 32, further comprising: 
releasing, by the WTRU, secondary cell (SCell) configurations associated with the first set of UL component carriers and the second set of UL component carriers when the first set of UL component carriers includes a primary cell (PCell) and a duration of time has expired for the first set of UL component carriers.
Marinier-10477493 discloses the features comprising:
the method of claim 32, wherein the processor is further configured to: 
releasing, by the WTRU, secondary cell (SCell) configurations associated with the first set of UL component carriers and the second set of UL component carriers when the first set of UL component carriers includes a primary cell (PCell) and a duration of time has expired for the first set of UL component carriers [Marinier-10477493: claim 1, lines 21 – 29]. 

Regarding claim 37, Marinier-8934459 discloses all claimed features above. However, 8934459 does not explicitly disclose the features comprising:
the method of claim 32, further comprising: 
releasing, by the WTRU, secondary cell (SCell) configurations associated with the first set of UL component carriers when a duration of time has expired for the first set of UL component carriers.
Marinier-10477493 discloses the features comprising:
the method of claim 32, wherein the processor is further configured to: 
releasing, by the WTRU, secondary cell (SCell) configurations associated with the first set of UL component carriers when a duration of time has expired for the first set of UL component carriers [Marinier-10477493: claim 1, lines 21 – 29]. 
. 

4. 	Claims 21 – 22 and 34 - 35 are provisionally rejected on the ground of non-statutory double patenting over claims 1 and 3 of US Patent Number 8934459 B2 in view of US Patent Number 10477493 B2 and further in view of 	Wu (US 2010/0238908 A1 incorporating by reference US Provisional Application Number 61/160715).

	Regarding claim 21, Marinier-8934459 further discloses the features comprising:
	the WTRU of claim 20, wherein the processor is further configured to receive a message indicating configuring information for the first set of UL component carriers and the second set of UL component carriers [Marinier-8934459: claim 4 and claim 7; the signal is a timing advance is a MAC control element].
	However, 8934459 does not explicitly disclose the features comprising:
Marinier-10477493 discloses a maintaining time alignment with multiple uplink carriers comprising the features:
a radio resource control (RRC) message 

	Wu discloses a method of managing timing alignment (TA) functionality in multiple component carriers for a communication device comprising the features:
a radio resource control (RRC) message [Wu: see Figure 1 and section 0033 & sections 0040 – 0041].
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Marinier by incorporating techniques of Wu in order to provide a more robust mechanism that allows network configuration flexibility and reduces signaling quantity [Wu: see section 0032].

Regarding claim 22, Marinier-8934459 discloses all claimed limitations above. However, Marinier-8934459 does not explicitly disclose the features comprising:
the WTRU of claim 21, wherein the RRC message further indicates that the first group index is associated with the first UL component carrier from the first set of UL component carriers and further indicates that the second group index is associated with the second UL component carrier comprised from the second set of UL component carriers.

Marinier-10477493 discloses a maintaining time alignment with multiple uplink carriers comprising the features:
the WTRU of claim 21, wherein the message further indicates that the first group index is associated with the first UL component carrier from the first set of UL component carriers and further indicates that the second group index is associated with the second UL  component carrier comprised from the second set of UL component carriers [Marinier-10477493: see claim 1]. 
	Wu discloses a method of managing timing alignment (TA) functionality in multiple component carriers for a communication device comprising the features:
RRC message [Wu: see Figure 1 and section 0033 & sections 0040 – 0041].
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Marinier by incorporating techniques of Wu in order to provide a more robust mechanism that allows network configuration flexibility and reduces signaling quantity [Wu: see section 0032].

	Regarding claim 34, Marinier-8934459 further discloses the features comprising:
	the method of claim 33, further comprising:
receiving, by the WTRU, a message indicating configuration information for the first set of UL component carriers and the second set of UL component carriers [Marinier-8934459: claim 4 and claim 7; the signal is a timing advance is a MAC control element].
	However, 8934459 does not explicitly disclose the features comprising:
Marinier-10477493 discloses a maintaining time alignment with multiple uplink carriers comprising the features:
a radio resource control (RRC) message 

	Wu discloses a method of managing timing alignment (TA) functionality in multiple component carriers for a communication device comprising the features:
a radio resource control (RRC) message [Wu: see Figure 1 and section 0033 & sections 0040 – 0041].
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Marinier by incorporating techniques of Wu in order to provide a more robust mechanism that allows network configuration flexibility and reduces signaling quantity [Wu: see section 0032].

Regarding claim 35, Marinier-8934459 discloses all claimed limitations above. However, Marinier-8934459 does not explicitly disclose the features comprising:
the method of claim 34, wherein the RRC message further indicates that the first group index is associated with the first UL component carrier from the first set of UL component carriers and further indicates the second group index is associated with the second UL component carrier from the second set of UL component carriers.

Marinier-10477493 discloses a maintaining time alignment with multiple uplink carriers comprising the features:
the method of claim 34, wherein the message further indicates that the first group index is associated with the first UL component carrier from the first set of UL component carriers and further indicates the second group index is associated with the second UL component carrier from the second set of UL component carriers [Marinier-10477493: see claim 1]. 
	Wu discloses a method of managing timing alignment (TA) functionality in multiple component carriers for a communication device comprising the features:
RRC message [Wu: see Figure 1 and section 0033 & sections 0040 – 0041].
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Marinier by incorporating techniques of Wu in order to provide a more robust mechanism that allows network configuration flexibility and reduces signaling quantity [Wu: see section 0032].


5. 	Claim 26 is provisionally rejected on the ground of non-statutory double patenting over claims 1 and 3 of US Patent Number 8934459 B2 in view of Wu (US 2010/0238908 A1 incorporating by reference US Provisional Application Number 61/160715).

	Regarding claim 26, Marinier-8934459 discloses the features comprising:
	a wireless transmit/receive unit (WTRU), comprising: 
 	a memory; and 
a processor [Marinier-8934459: claim 1, line 2], the processor configured at least to: 
receiving a radio resource control (RRC) message indicating configuration information for a first set of uplink (UL) component carriers and a second set of UL component carriers, the first set of UL component carriers being associated with a first common Timing Advance (TA) and the second set of UL component carriers being associated with a second common TA [Marinier-8934459: claim 1, lines 5 – 10; at least two configured uplink component carrier sets (i.e. first set of UL component carriers and 
the first set of UL component carriers being associated with a first downlink component carrier that is used as a first timing reference and the second set of UL component carriers being associated with a second downlink component carrier that is used as a second timing reference [Marinier-8934459: claim 1, lines 11 – 14; each UL set has a corresponding downlink carrier as a downlink timing reference]; 
receive a first command that indicates a first TA value [Marinier-8934459: claim 1, lines15 – 16; UE receives signal/command including a first TA value and a second TA value]; 
determine that the first command is for the first set of UL component carriers [Marinier-8934459: claim 1, lines 20 – 21; UE determines at least one uplink carrier within one of the UL CC sets (e.g. each uplink carrier within a first UL CC set]; 
send a transmission using a UL component carrier comprised from the first set of UL component carriers in accordance with the first TA value [Marinier-8934459: claims 1 - 3; the UE applies at least one of the TA value (e.g. first TA value to each uplink carrier in the first UL CC set)]. 

However, Marinier-8934459 does not explicitly disclose the features comprising:
a radio resource control (RRC) message.

	Wu discloses a method of managing timing alignment (TA) functionality in multiple component carriers for a communication device comprising the features:
a radio resource control (RRC) message [Wu: see Figure 1 and section 0033 & sections 0040 – 0041].
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Marinier by incorporating techniques of Wu in order to provide a more robust mechanism that allows network configuration flexibility and reduces signaling quantity [Wu: see section 0032].


6. 	Claims 27 - 30 are provisionally rejected on the ground of non-statutory double patenting over claims 1 and 3 of US Patent Number 8934459 B2 in view of Wu (US 2010/0238908 A1 incorporating by reference US Provisional Application Number 61/160715) and further in view of US Patent Number 10477493 B2.

Regarding claim 27, Marinier-8934459 further discloses the features
the WTRU of claim 26, wherein the processor is further configured to: 
receive a second command comprising a second TA value [Marinier-8934459: claim 1, lines15 – 16; UE receives signal/command including a TA value and a second TA value; it is considered that the base station may send separate signal/command to the UE for each UL CC set]; 
determine that the second command is for the second set of UL component carriers [Marinier-8934459: claim 1, lines 20 – 21; UE determines at least one uplink carrier within one of the UL CC sets (e.g. each uplink carrier within a first UL CC set; it is 
send a second transmission using a second component carrier comprised from the second set of UL component carriers [Marinier-8934459: claim 3; the UE applies at least one of the TA value (e.g. second TA value to each uplink carrier in the second UL CC set)]. 
However, Marinier-8934459 does not explicitly disclose the features comprising:
a second group index.

Marinier-10477493 discloses a maintaining time alignment with multiple uplink carriers comprising the features:
second group index [Marinier-10477493: claim 1, lines 4 – 10 & lines 14  - 15; each UL CC set is associated with a respective group index and each CC within the UL set operate with a common TA; the UE may receive a signal/command for the TA value].

Regarding claim 28, Marinier-8934459 discloses all claimed limitations above. However, Marinier-8934459 does not explicitly disclose the features comprising:
the WTRU of claim 21, wherein the RRC message further indicates that the first group index is associated with the first UL component carrier from the first set of UL component carriers and further indicates that the second group index is associated with the second UL component carriers from the second set of UL component carriers.


the WTRU of claim 21, wherein the message further indicates that the first group index is associated with the first UL component carrier from the first set of UL component carriers and further indicates that the second group index is associated with the second UL component carriers from the second set of UL component carriers [Marinier-10477493: see claim 1 . 
	Wu discloses a method of managing timing alignment (TA) functionality in multiple component carriers for a communication device comprising the features:
RRC message [Wu: see Figure 1 and section 0033 & sections 0040 – 0041].
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Marinier by incorporating techniques of Wu in order to provide a more robust mechanism that allows network configuration flexibility and reduces signaling quantity [Wu: see section 0032].

	Regarding claim 29, Marinier-8934459 discloses all claimed features above. However, 8934459 does not explicitly disclose the features comprising:
the WTRU of claim 26, wherein the processor is further configured to: 
release secondary cell (SCell) configurations for the first set of UL component carriers and the second set of UL component carriers when the first set of UL component carriers includes a primary cell (PCell) and a duration of time has expired for the first set of UL component carriers.
Marinier-10477493 discloses the features comprising:
the WTRU of claim 26, wherein the processor is further configured to: 
release secondary cell (SCell) configurations for the first set of UL component carriers and the second set of UL component carriers when the first set of UL component carriers includes a primary cell (PCell) and a duration of time has expired for the first set of UL component carriers [Marinier-10477493: claim 1, lines 21 – 29]. 

	Regarding claim 30, Marinier-8934459 and Wu disclose all claimed features above. However, Marinier-8934459 and Wu do not explicitly disclose the features comprising:
the WTRU of claim 26, wherein the processor is further configured to: 
release secondary cell (SCell) configurations for each of the first set of UL component carriers when a duration of time has expired for the first set of UL component carriers.
Marinier-10477493 discloses the features comprising:
the WTRU of claim 26, wherein the processor is further configured to: 
release secondary cell (SCell) configurations for each of the first set of UL component carriers when a duration of time has expired for the first set of UL component carriers [Marinier-10477493: claim 1, lines 21 – 29]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473